[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                   FILED
                                                           U.S. COURT OF APPEALS
                               No. 08-14605                  ELEVENTH CIRCUIT
                                                                 APRIL 13, 2009
                           Non-Argument Calendar
                                                              THOMAS K. KAHN
                         ________________________
                                                                   CLERK

                      D. C. Docket No. 08-20308-CR-PCH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

ALEXIS BLANCO,


                                                             Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (April 13, 2009)

Before BLACK, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:

     Alexis Blanco appeals his conviction for possession with intent to distribute
3,4-Methylenedioxymethamphetimine (“MDMA” or “ecstasy”), in violation of 21

U.S.C. § 841(a)(1), (b)(1)(C) and 18 U.S.C. § 2. Blanco contends that the district

court erred in denying his motion to suppress evidence seized from him after law

enforcement officers arrested him without a warrant. Blanco argues that the

officers did not have probable cause for the warrantless arrest.

         We review “a district court's denial of a defendant's motion to suppress

under a mixed standard of review, reviewing the district court's findings of fact

under the clearly erroneous standard and the district court's application of law to

those facts de novo.” United States v. Desir, 257 F.3d 1233, 1235–36 (11th Cir.

2001).

         “Under the Fourth and Fourteenth Amendments, an arresting officer may,

without a warrant, search a person validly arrested. In turn, the Constitution

permits an officer to arrest a suspect without a warrant if there is probable cause to

believe that the suspect has committed or is committing an offense.” United States

v. Lyons, 403 F.3d 1248, 1253 (11th Cir. 2005) (internal citations, quotation

marks, and alteration omitted). “‘Probable cause’ to justify an arrest means facts

and circumstances within the officer’s knowledge that are sufficient to warrant a

prudent person, or one of reasonable caution, in believing, in the circumstances

shown, that the suspect has committed, is committing, or is about to commit an



                                            2
offense.” United States v. Mancini, 802 F.2d 1326, 1330 (11th Cir 1986) (internal

quotation marks, citation, and alteration omitted).

       The officers had probable cause to arrest Blanco. The officers learned about

Blanco from Alexandra Cannaday. Cannaday had been arrested earlier that day in

possession of type of methamphetamine commonly known as crystal meth.

Cannaday offered to cooperate with the officers by leading them her supplier,

Blanco. She said that Blanco owed her an ounce of crystal meth. In the presence

of the officers, Cannaday called Blanco and arranged to meet him that afternoon.

The officers accompanied Cannaday to the arranged meeting place. Blanco was

there. He approached Cannaday’s car and got inside, at which point officers

approached the car and arrested Blanco.1

       Cannaday had no reason to lie about Blanco under these circumstances and

she had reasons to tell the truth. See United States v. Foree, 43 F.3d 1572, 1576

(noting that a “controlled surveillance operation” is a situation in which the

informant “is unlikely to lie”). Just as in Foree, if Cannaday had been lying about

Blanco, her “lies would likely be discovered in short order and favors falsely

curried would dissipate rapidly.” Id. Cannaday would only have gotten herself



       1
         The officers decided not to wait until Blanco delivered the drugs. It is the department’s
policy, based on safety concerns, not to put an officer in a position where someone is sitting
behind them.

                                                3
into deeper trouble by lying about Blanco. Under these circumstances, the officers

had probable cause to arrest Blanco because it was reasonable to believe that he

was in possession of crystal meth. See Lyons, 403 F.3d at 1253.

      The fact that it turned out that Blanco did not have any crystal meth but

instead was in possession of 49 pills of ecstasy does not matter. See id. at 1254.

What matters is that the officers had probable cause to make the arrest. The search

pursuant to that arrest was legal and the district court did not err in denying

Blanco’s motion to suppress.

      AFFIRMED.




                                           4